Name: 2000/174/EC: Commission Decision of 16 February 2000 approving the programme concerning infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by France for the farm 'Sources de la Fabrique' (notified under document number C(2000) 379) (Text with EEA relevance) (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: European Union law;  health;  agricultural activity;  fisheries;  Europe
 Date Published: 2000-02-29

 Avis juridique important|32000D01742000/174/EC: Commission Decision of 16 February 2000 approving the programme concerning infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by France for the farm 'Sources de la Fabrique' (notified under document number C(2000) 379) (Text with EEA relevance) (Only the French text is authentic) Official Journal L 055 , 29/02/2000 P. 0077 - 0077COMMISSION DECISIONof 16 February 2000approving the programme concerning infectious haematopoietic necrosis and viral haemorrhagic septicaemia submitted by France for the farm "Sources de la Fabrique"(notified under document number C(2000) 379)(Only the French text is authentic)(Text with EEA relevance)(2000/174/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/67/EEC of 28 January 1991 concerning the animal health conditions governing the placing on the market of aquaculture animals and products(1), as last amended by Directive 98/45/EC(2), and in particular Article 10(2) thereof,Whereas:(1) Member States may submit to the Commission a programme designed to enable them to obtain the status of approved farm situated in a non-approved zone, with regard to certain diseases affecting fish.(2) France has submitted to the Commission a programme concerning infectious haematopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS), with a view to obtain the status of approved farm for the farm "Sources de la Fabrique" situated at Valence (DrÃ ´me).(3) This programme specifies the geographical situation of the farm concerned, the measures to be taken by the official services, the procedures to be followed by the approved laboratories, the prevalence of the diseases concerned and the measures to combat these diseases where detected.(4) Upon scrutiny the programme has been found to comply with Article 10 of Directive 91/67/EEC.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The control programme for IHN and VHS in the farm "Sources de la Fabrique", presented by France, is hereby approved.Article 2France shall bring into force the laws, regulations and administrative provisions necessary to comply with the programme referred to in Article 1.Article 3This Decision is addressed to the French Republic.Done at Brussels, 16 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 46, 19.2.1991, p. 1.(2) OJ L 189, 3.7.1998, p. 12.